PATTERSON, J.
The relator, an inspector in the police department of the city of New York, was tried before the deputy police commissioner upon charges, and was dismissed by the police commissioner from the force. The charges made against him were substantially the same as those preferred against Police Captain Stephenson, who was also convicted by the police commissioner and dismissed from the force, but who has been reinstated by this court (87 N. Y. Supp. 172) on a reversal of the conviction. The evidence in the record now before us is, upon the substantial matters involved, identical with that taken before - the police commissioner on the trial of Stephenson, and it appears that the record of the evidence taken in the Stephenson Case was offered and received as that upon which the findings of the police commissioner were made in the case at bar. The only additional proof seems to consist of the testimony of Police Oommissioner Partridge and of the relator himself and of James Haggerty, and some exhibits, which in no way strengthen the case against the present relator. In that state of the record, the finding of the commissioner that the relator was guilty of the charges against him must be set aside for insufficiency of evidence to establish any one of the charges upon which the relator was arraigned and tried. The proceedings must be annulled, and the writ of certiorari sustained, and the relator reinstated in his former position, with $50 costs and disbursements.
VAN BRUNT, P. J., and McLAUGHLIN and LAUGHLIN, JJ., concur.